charged that the creek was the boundary, and included within the bounds of Auldridge's deed the land in controversy.
Smith proved on the trial many admissions of Auldridge, after his purchase, that the said line, South 50 E., was his boundary; (383) and many offers on his part to purchase the land between that and the creek. Upon this evidence after a verdict for the defendant, Smith filed his bill, stating a mistake in drawing the deed, and that the *Page 335 
said line was the line shown to him at the time of the purchase, and understood it to be the line purchased to. It prayed an injunction against the costs of the action in ejectment until the court of equity should make further order upon this bill.